262 A.2d 443 (1970)
Daniel E. COLLINS
v.
STATE of Maine et al.
Supreme Judicial Court of Maine.
March 6, 1970.
Walter E. Foss, Portland, for plaintiff.
Garth K. Chandler, Asst. Atty. Gen., Augusta, for defendants.
Before WILLIAMSON, C. J., and WEBBER, MARDEN, DUFRESNE, WEATHERBEE and POMEROY, JJ.
PER CURIAM.
On Report.
On December 22, 1966 Petitioner was committed to the Reformatory for Men (now the Men's Correctional Center) after having been found guilty of the offense of using a motor vehicle without the authority of the owner. On November 9, 1968 he escaped from the Center and on December 27, 1968 he was convicted of the crime of escape and sentenced to a term of 2 to 4 years in the Maine State Prison. On March 4, 1969 when he brought this petition for the statutory Writ of Post-Conviction Habeas Corpus he was serving the sentence for escape, on which he is still confined.
Petitioner's attack on the escape sentence is based solely upon his contention that his original sentence to the Reformatory (from which he escaped) was illegal.
This contention is of no avail to Petitioner here. Even if all of Petitioner's allegations are correct, the sentence which he was serving at the time of his escape was only voidable and not void. A prisoner's right is to test the validity of his commitment by legal process and not by escape. Beaulieu v. State, 161 Me. 248, 211 A.2d 290 (1965); Hamner v. State, Me., 223 A.2d 532 (1966).
Petition denied. Writ denied.